Martin, J.
The plaintiff seeks the rescission of the sale of a slave, which he purchased from the defendants, on the ground of a malady existing at the time of the sale, from which the slave after-' wards died. The claim was resisted on the plea of the general issue, and on an averment of gross negligence, cruelty, and ill-treatment to the slave by the plaintiff. There was a verdict against him, and after an unsuccessful effort to obtain a new trial, he appealed. A main question was, whether the disease existed at the time of the sale. A number of doctors were examined, and their testimony rather supports the affirmative of the question. One of them only had seen the slave during his illness, and he had seen him but once. A post mortem examination was made, and the / opinion of the gentlemen present at the examination, was in favor of the existence of the disease at the time of thcsale. Several *413medical books were referred to, in support of the opinion of the doctors in this respect. The counsel for the defendants laid great great stress on the latter part of the defence, to wit, the neglect of the plaintiff, to afford medical aid to the slave. The testimony does not show that any doctor was ever sent for to visit the negro, but that he was accidentally seen by a doctor who had been sent for to another slave. This gentleman expressed his opinion, that the slave sold by the defendants was dangerously ill. He prescribed for him, but never returned to ascertain the effect of his prescription. * Two or three days afterwards, the slave died in the field, and it does not appear that in the meanwhile, he had received the attention and care due to a sick slave. The impression upon our minds is strong, that this last circumstance had on the jury, the effect which it deserved to havd. Upon the whole, we are unable to say that the verdict is incorrect.

Judgment- affirmed.


 This is not strictly correct. Dr. Skipwith, the witness alluded to, testified, that after prescribing for the slave, ‘he returned to the plantation the next day, and saw the negro, who seemed to be better.’ The prescription was made on the 9th, and the boy died on the evening of the 12th. The testimony is in other respects correctly stated.
Reporter..